DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, has been examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-20 are currently pending. Claims 11-20 were previously withdrawn, as being drawn to a non-elected Species.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claims 11-20 have been cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach the following method, as amended:
A method of operating a user device which performs near field communication (NFC) with a card reader, the method comprising:
storing a service certification downloaded from a service authentication server through a network;
sending status information of the user device to the card reader, the status information indicating whether a status of the user device is inactive;
selectively performing an authentication process of authenticating the card reader based on a symmetric key, only in response to the status of the user device being inactive and a service ID received from the card reader corresponding to the service certification stored in the user device; and 
sending an authentication success message from the user device to the card reader in response to the user device confirming the authenticity of the card reader through the authentication process.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zhoa (U.S. Publication 2017/0255799) teaches a mobile device which transmits power state to the reader. [0024] teaches, " In response to receiving the interrogation signal from RFID reader 106, the RFID tag of the mobile device 112 transmits the power-state indicator to the RFID reader 106. The RFID reader 106 receives the power-state indicator and communicates the power-state indicator to test module 124 of testing system 102. The test module 124 waits until the mobile device 112 is powered on by continuously transmitting the interrogation signal via RFID reader 106 until the power-state indicator indicates that the mobile device 112 is powered on. "
Zhu (U.S. Publication 2016/0261995) teaches in [0114], a power reporter application 322 which causes the mobile device 320 to send a message 332 reporting the power level and status of its battery 226 to the RF scanner 210.
Jeon (U.S. Publication 2010/0117805) teaches in the claim 1, “A power control method for an RFID (radio frequency identification) reader in a mobile terminal, comprising the steps of: (a) checking a driving mode of a display in a standby mode where no power is supplied to the RFID reader; (b) if it is checked that the driving mode of the display is a sleep mode, maintaining in the standby mode of the RFID reader…”.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONNE PENDLETON whose telephone number is (571)272-7497. The examiner can normally be reached M-F 9a-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIONNE PENDLETON/Primary Examiner, Art Unit 2689